DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed Remarks on 3/23/2021 has been received and entered.
Claims 3-4, 7, 9, 13-14, 19, 21, 24-29, 31-35, 37-42 and 44-64 have been cancelled. 
Claims 1-2, 5-6, 8, 10-12, 15-18, 20, 22-23, 30, 36 and 43 are pending and under examination. 
Applicants election of species are listed Table 3 (SEQ ID Nos. 1, 6, 23, 40, 57, 73, 96, 157, 200, 208), Table 5 (peptides), Table 8 (non-phospho-antibodies for target peptides) and Table 9 (antibodies for phosphor-target peptides). 
The rejections on Claim 1-2, 5-6, 8, 10-12, 15-18, 20, 22-23, 30, 36 and 43 under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Krizman et al. (US 20170168055) and Jamieson et al. (WO 2011140464) are maintained and of record (See previous non-final rejection).
Regarding the Remarks concerning prior art rejection:

Before addressing on the merits, Examiner would like to point out the that the methods used by the primary Patel et al. reference (i.e. applicants’ own non-patent literature publication in the scientific annual meeting) were the SAME, i.e. antibody/immunoprecipitation/mass spectrometry analysis. It appears that applicants did not argue on this reference. The two secondary references, namely Jamieson and Krizman et al., were used to provide specific SEQ ID Nos in identifying ATK-mTOR pathway proteins, i.e. ATK1 and PTEN3. Applicants’ remarks focus on the two secondary references. 

With regard to Jamieson et al. reference, applicants comment:
“Jamieson et al. teaches that "many target proteins are beyond the reach of mass spectrometry because of the need for target enrichment before analysis. The most commonly used method of target enrichment is the use of antibody, which negates the advantage of the mass spectrometry-based assay unless the desired antibodies are already available." Paragraph [0001]. Jamieson et al. discloses the NDGTFIGYK peptide as one of the "potential fragments ...  higher than most antibody-based assavs. (emphasis added). Paragraph [0049]. Accordingly, Jamieson et al. provides no reason for a skilled artisan to combine using NDGTFIGYK with the immunoprecipitation-based protein enrichment method of Patel et al. because Jamieson purported its results were better than antibody-based assays, specifically teaching away from combining its peptides with the current antibody-based method. The prior art must be considered in its entirety, including disclosures that teach away from the claims”.  

Applicant’s arguments have been considered but are not persuasive. 

As has been established in the previous non-final office action, the deficiency of Patel et al. lies in the specific SEQ ID Nos. in identifying AKT1 and PTEN3. Applicants point to the portions of Jamieson in suggestion teaching away: “[t]he most commonly used method of target enrichment is the use of antibody, which negates the advantage of the mass spectrometry-based assay unless the desired antibodies are already available." (see section 001). 

 In viewing the reference Jamieson et al., one ordinary skilled would not be precluded (or deterred) NOT to using sequence identifier such as AKT1 and PTEN3 specific SEQ ID Nos in identifying AKT1 and PTEN3 target proteins in the sample.  Applicants are reminded that the majority portion of methodology recited has been conducted as described by Patel et al., including treating sample with antibody for immunoprecipitating AKT-mTOR pathway proteins, including AKT1 and PTENs followed by digesting the proteins (steps (a)-(b)). The only deficiency is to find known SEQ ID Nos. identifying the specific proteins.  Using a known target protein specific peptide sequence (i.e. SEQ ID No) in identifying a protein by mass spectrometry does not render novelty or unobviousness. Using antibody to enrich the sensitivity of product detection is known in the art. Patel et al. use this methodology to enrich the target peptides in the sample. Jamieson et al. reference provides the information that certain fragments, i.e. SEQ ID 

Therefore, Jamieson et al. method, even with the antibody based immunoprecipitation, one ordinary skill in the art would still have been capable to use the SEQ ID No. in identifying the AKT and PTEN3 target from the sample. 

Similarly arguments with the Krizman et al. reference is also summarized below:

“Likewise, Krizman et al. teaches the use of the NNIDDVVR peptide without an immunoprecipitation step "in the determination of absolute or relative amounts of designated proteins". Paragraph [0050] and Table 1. Krizman et al. teaches a selected reaction monitoring /multiple reaction monitoring (SRM/MRM) assay and that a triple quadrupole mass spectrometer specifically is "the most advantageous instrument platform for an SRM/MRM assay". (emphasis added). Paragraph [0048]. Krizmen et al. further discloses that "[results] from the SRM/MRM assay can be used to correlate accurate and precise quantitative levels" of modified and unmodified peptides of specified proteins. (emphasis added). Paragraphs [0037] and [0038]. One of ordinary skill in the art would have understood that the NNIDDVVR peptide can be detected according to the teachings of Krizman et al., and that no further improvements were needed. Accordingly, Krizman et al. provides no reason for a skilled artisan to combine using NNIDDVVR with the immunoprecipitation-based protein enrichment method of Patel et al.”

Applicant’s arguments have been considered but are not persuasive. 

Under the same rationale as outline above, the issue here is whether one ordinary skilled like Patel et al. would be persuaded away not to use the SEQ ID Nos. used by Krizman et al. in identifying AKT1 and PTEN3.  Although Krizman et al. teach the advantages of using SRM/MRM in coupling with the SEQ ID Nos. to identify the target AKT1 and PTEN3, one 

 Finally, assuming arguendo, Patel et al. might have done some extra steps, i.e. using antibody in enrichment of target peptides, nevertheless one ordinary skill would not stop here and fumble to find another suitable AKT1 and PTEN3 sequence identifier (other than the instant recited SEQ ID Nos) for the subsequent mass spectrometry analysis. One ordinary skill in the art would have tried the known sequence identifiers to verify analysis data, and this would have been within reasonable expectation of success. Again, using known SEQ ID Nos fragment of target molecule in identifying target molecules is not novel and requires only routine skill in the art. Lastly, even using these SEQ ID Nos. as suggested by either Jamieson or Krizman et al., the overall assay (immunoprecipitation and mass spectrometry) would not be tainted or destroyed simply by these SEQ ID Nos..

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to use sequence identifier, e.g. SEQ ID Nos. in identifying target proteins, and there were a number of peptides within the target protein available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

					Conclusion 

8.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641